Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about February 9, 1998, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment dismissing the complaint was properly granted because plaintiff failed to raise a triable issue of fact as to whether defendants had actual or constructive notice of the wet floor upon which she allegedly slipped and fell (see, Piacquadio v Recine Realty Corp., 84 NY2d 967; Morchik v Trinity School, 257 AD2d 534; Tsamos v Volmar Constr. Co., 231 AD2d 709). We note that defendants were not affirmatively responsible for creating the complained of hazard by reason of the circumstance that, although mats were placed between the door and the elevators, they were not placed along the route plaintiff chose to follow, or by reason of their failure to have the lobby continuously mopped (see, Crawford v MRI Broadway Rental, 254 AD2d 68; Negron v St. Patrick’s Nursing Home, 248 AD2d 687). Concur — Sullivan, J. P., Rosenberger, Tom and Lerner, JJ.